                                                        Case 5:18-cv-01223-VKD Document 179 Filed 06/23/20 Page 1 of 5



                                                 1    John Houston Scott, SBN 72578                        William A. Cohan, SBN 141804
                                                      SCOTT LAW FIRM                                       WILLIAM A. COHAN, P.C.
                                                 2    1388 Sutter Street, Suite 715                        P.O. Box 3448
                                                 3    San Francisco, CA 94109                              Rancho Santa Fe, CA 94067
                                                      Tel: (415) 561-9601                                  Telephone: (858) 832-1632
                                                 4    Fax: (415) 561-9609                                  Facsimile: (858) 832-1845
                                                      Email: john@scottlawfirm.net                         Email: bill@williamacohan.com
                                                 5
                                                      Brian Gearinger, SBN 146125
                                                 6    GEARINGER LAW GROUP
                                                 7    740 Fourth Street
                                                      Santa Rosa, CA 95404
                                                 8    Telephone: (707) 440-3102
                                                      Email: brian@gearingerlaw.com
                                                 9
                                                      Attorneys for Plaintiff SATISH RAMACHANDRAN
                                                10

                                                11

                                                12
            1388 S UTTER S TREET , S UITE 715
              S AN F RANCISCO , CA 94109




                                                13
SCOTT LAW FIRM




                                                14                                UNITED STATES DISTRICT COURT
                                                15                              NORTHERN DISTRICT OF CALIFORNIA
                                                16

                                                17
                                                     SATISH RAMACHANDRAN,                            )   Case No: 5:18-cv-01223-VKD
                                                18                                                   )
                                                                   Plaintiff,                        )   PLAINTIFF’S ADMINISTRATIVE
                                                19                                                   )   MOTION TO CONSIDER WHETHER
                                                        v.                                           )   CASES SHOULD BE RELATED
                                                20                                                   )   [Civil L.R. 3-12(b)]
                                                     CITY OF LOS ALTOS, et al.,                      )
                                                21                                                   )
                                                                   Defendants.                       )
                                                22                                                   )
                                                                                                     )
                                                23                                                   )
                                                                                                     )
                                                24                                                   )
                                                                                                     )
                                                25           Plaintiff Satish Ramachandran requests that this Court determine that this case is related to
                                                26    Ramachandran v. Best Best & Krieger LLP, et al., Case Number 5:20-cv-03693-BLF.
                                                27

                                                28                                                       -1-

                                                              PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                       Case 5:18-cv-01223-VKD Document 179 Filed 06/23/20 Page 2 of 5



                                                 1     I.   The Actions Concern Substantially The Same Parties, Property, Transaction Or

                                                 2          Event

                                                 3              A. The Same Parties

                                                 4          Plaintiff is the same individual plaintiff in both actions.

                                                 5          The defendants in this action are (1) the City of Los Altos, (2) Kirk Ballard, (3) David

                                                 6   Kornfield, and (4) Christopher Jordan. The defendants in Ramachandran v. Best Best & Krieger

                                                 7   LLP, et al., are (1) Best Best & Krieger, (2) Christopher Diaz, (3) Christina Hickey, (4) Kirk

                                                 8   Ballard, (5) David Kornfield, (6) Christopher Jordan, and (7) Pamela Jacobs. Thus, Defendants

                                                 9   Ballard, Kornfield, and Jordon are defendants in both actions.

                                                10              B. The Same Property

                                                11          Plaintiff’s residence is central to both actions
            1388 S UTTER S TREET , S UITE 715




                                                12              C. The Same Transaction or Event
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                13          The same “transactions(s) or event(s)” predominate both actions. Specifically, both

                                                14   actions allege racial discrimination and retaliation against Plaintiff by the City of Los Altos and

                                                15   its officials/employees Kirk Ballard, David Kornfield and Christopher Jordan. The second action,

                                                16   Ramachandran v. Best Best & Krieger LLP, et al., mirrors this action, except it adds conspiracy

                                                17   claims and additional defendants as named co-conspirators, i.e., Best Best & Krieger LLP, Chris

                                                18   Diaz, Christina Hickey and Pamela Jacobs. The second action also add further factual allegations

                                                19   regarding the conspiracy claims.

                                                20          This Court conducted a detailed analysis of the first and second actions in its April 20,

                                                21   2020 Order Granting in Part and Denying in Part Motion for Leave to File Fourth Amended and

                                                22   Supplemental Complaint. (Dkt. No. 147 at 4:28-7:14.) This Court concluded in its April 20 Order

                                                23   that “the record reflects that Mr. Ramachandran’s present counsel belatedly identified potential

                                                24   claims and additional defendants that prior counsel had not identified, and sought to include them

                                                25   in the case.” (Dkt. No. 147 at 16:16-18.)

                                                26    II.   Unduly Burdensome Duplication Of Labor

                                                27          Discovery has closed in this action; however, discovery in Ramachandran v. Best Best &

                                                28                                                     -2-
                                                             PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                       Case 5:18-cv-01223-VKD Document 179 Filed 06/23/20 Page 3 of 5



                                                 1             Krieger LLP, et al. can be coordinated by this Court in order to prevent an unduly

                                                 2   burdensome duplication of labor. Likewise, Defendants already have filed a motion for summary

                                                 3   judgment in this case. This Court more readily can apply any dispositive rulings in this case to

                                                 4   Ramachandran v. Best Best & Krieger LLP, et al., again avoiding duplication of labor on certain

                                                 5   issues.

                                                 6   III.      Conflicting Results If The Cases Are Conducted Before Different Judges

                                                 7             Since both cases involve essentially the same actions by agents and employees of the City

                                                 8   of Los Altos and Plaintiff’s neighbor from 2013 through the present, relating the cases eliminates

                                                 9   the risk of conflicting rulings and results from different judges.

                                                10   IV.       Conclusion

                                                11             For the above reasons, this Court should determine that this case is related to
            1388 S UTTER S TREET , S UITE 715




                                                12   Ramachandran v. Best Best & Krieger LLP, et al.
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                13   Dated: June 23, 2020
                                                                                                     GEARINGER LAW GROUP
                                                14

                                                15                                               By: /s/ Brian Gearinger__________
                                                                                                     BRIAN GEARINGER
                                                16                                                   Attorneys for Plaintiff SATISH
                                                                                                     RAMACHANDRAN
                                                17                                                   SCOTT LAW OFFICE
                                                18

                                                19                                               By: /s/John Houston Scott
                                                                                                    JOHN HOUSTON SCOTT
                                                20                                                  Attorneys for Plaintiff SATISH
                                                                                                    RAMACHANDRAN
                                                21

                                                22                                                   WILLIAM A. COHAN, P.C.

                                                23
                                                                                                 By: /s/ Brian Gearinger__________
                                                24                                                   WILLIAM A. COHAN
                                                                                                     Attorneys for Plaintiff SATISH
                                                25                                                   RAMACHANDRAN

                                                26

                                                27

                                                28                                                      -3-
                                                               PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                Case 5:18-cv-01223-VKD Document 179 Filed 06/23/20 Page 4 of 5



                        1                                             CERTIFICATE OF SERVICE

                        2                                 Satish Ramachandran v. City ofLos Altos, et al.
                                                     United States District Court for the No11hern District of California
                        3                                           Case Number 5:18-cv-01223-VKD
                        4
                                       I, Mike Keck, declare as follows :
                        5
                                       I am a citizen of the United States, over the age of eighteen years and not a party to the
                        6
                            above-entitled action. My business address is 740 Fourth Street, Santa Rosa, California 95404.
                        7
                            On June xx, 2020, I served the attached:
                        8

                        9   PLAINTIFF'S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES ARE
                                                        RELATED
                       10
                            on the interested party or parties as indicated below, addressed as follows:
                       11
      ll"l
      ,.....
~
      r-
      (.,J
            °' 0
                       12   SEE ATTACHED SERVICE LIST
ci::: =;
.... (/)::, °'
IJ... :...:u
~ ;,J
            -<
                   •
                       13
                            [2J MAIL'                             • CERTIFIED MAIL              2      0  NEXT-DAY SERVICE3
<~Lr.J 0u              14   0   HAND DELIVERY4                    0   FACSIMILE5                       [2JEMAIL6
...:l ;... (/)
f-c ~
      (/)      -
               :i<
f-c                    15
      ,ii                          I declare under penalty of perjury under the laws of the State of California that the
o~~
U ~ z<                 16   foregoing is true and correct. Executed June 23, 2020, at Santa Rosa, California.
(f)
      i2 (/)
      <')
      ,.....           17

                       18
                                                                                     MIKE K ECK
                       19

                       20

                       21
                                                       Satish Ramachandran v. Best Best & Krieger LLP. et al.
                       22                             United States District Com1 for the Northern District of California

                       23        1
                                   I personally sealed the document(s) in a postage paid package, addressed as indicated above. Followi ng
                            ordinmy office practice, l placed it in the office's usual location for mai ling with the US PS.
                       24        2
                                     I personally served the document(s) as mail described above, and certified it with return receipt requested.
                                 3
                       25          l personally sealed the document(s) in a postage paid package, addressed as indicated above. Following
                            ordinary office practice, I placed it in a regu larly used drop box by an overnight delivery service.
                                 4
                       26         I personally sealed the document(s) in a package, addressed as indicated above. I caused such envelope to be
                            hand-delivered by a same-day messenger service to the addressee(s) on this date.
                       27       5
                                  I personally faxed the document(s) addressed as indicated above. No error was reported by the send ing
                            machine. The transmission record for this facsimi le complies with California Rule of Court 2003(6).
                       28        6
                                     I personally e lectronically served the document(s) to4he electronic ma iling address indicated above.

                                       PLAINTIFF'S ADM INISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                       Case 5:18-cv-01223-VKD Document 179 Filed 06/23/20 Page 5 of 5



                                                 1                                      Case Number 5:20-cv-03693-BLF

                                                 2                              PARTY/ATTORNEY SERVICE LIST
                                                 3
                                                     David Cantrell, Esq.                                 Attorneys for Defendants
                                                 4   Lester & Cantrell, LLP                    BEST BEST & KRIEGER LLP, CHRISTINA
                                                     1770 Iowa Avenue, Suite 110               HICKEY and CHRISTOPHER DIAZ
                                                 5   Riverside CA 92507
                                                     E-mail: dcantrell@lc-lawyers.com
                                                 6
                                                     E. David Marks, Esq.                      Attorney for Defendant Pamela Jacobs
                                                 7
                                                     GCA Law Partners LLP
                                                 8   2570 W. El Camino Real, Suite 400
                                                     Mountain View, CA 94040
                                                 9
                                                     Kirk Brian Ballard
                                                10   118 Glenwood Court
                                                     Vacaville CA 95688
                                                11
            1388 S UTTER S TREET , S UITE 715




                                                12   Christopher A. Jordan
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                     1572 Landell Court
                                                13   Los Altos CA 94024
                                                14   David James Kornfield
                                                15   455 Navaro Way, Unit 108
                                                     San Jose CA 95134
                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28                                                -5-
                                                            PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
